Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing STATEMENT OF ADDITIONAL INFORMATION April 4, 2008 as supplemented October 3, 2008 THE SENTINEL FUNDS One National Life Drive Montpelier, Vermont 05604 (800) 282-FUND (3863) Sentinel Balanced Fund (Balanced Fund) Sentinel Capital Growth Fund (Capital Growth Fund) Sentinel Common Stock Fund (Common Stock Fund) Sentinel Conservative Allocation Fund (Conservative Allocation Fund) Sentinel Georgia Municipal Bond Fund (Georgia Municipal Bond Fund) Sentinel Government Securities Fund (Government Securities Fund) Sentinel Growth Leaders Fund (Growth Leaders Fund) Sentinel International Equity Fund (International Equity Fund) Sentinel Mid Cap Growth Fund (Mid Cap Growth Fund) Sentinel Mid Cap Value Fund (Mid Cap Value Fund) Sentinel Short Maturity Government Fund (Short Maturity Government Fund) Sentinel Small Company Fund (Small Company Fund) Sentinel Small/Mid Cap Fund (Small/Mid Cap Fund) Sentinel Sustainable Core Opportunities Fund (Sustainable Core Opportunities Fund) Sentinel Sustainable Emerging Companies Fund (Sustainable Emerging Companies Fund) Sentinel U.S. Treasury Money Market Fund (U.S. Treasury Money Market Fund) Sentinel Group Funds, Inc. (Company) is a managed, open-end investment company, which continuously offers its shares to investors. The Company consists of several separate and distinct funds. This Statement of Additional Information pertains to the funds of the Company listed above (referred to hereinafter collectively as the Funds, and individually as a Fund). Each of the Funds is diversified, except for the Georgia Municipal Bond, Growth Leaders and Mid Cap Value Funds. Each Fund has different investment objectives and risk characteristics. Sentinel Asset Management, Inc. (Advisor) acts as the investment advisor to the Funds. GLOBALT, Inc. (GLOBALT) is the investment sub-advisor to the Georgia Municipal Bond Fund. Steinberg Asset Management LLC (Steinberg) is the investment sub-advisor to the Mid Cap Value Fund. Shares of the Funds are distributed by Sentinel Financial Services Company (SFSC). Both the Advisor and SFSC are indirectly wholly owned subsidiaries of National Life Holding Company. This Statement of Additional Information is not a Prospectus and should be read in conjunction with the applicable Prospectus (Prospectus). The Prospectuses, which have been filed with the Securities and Exchange Commission (SEC), can be obtained upon request and without charge by writing to the Funds at the above address, or by calling 1- 800-282-FUND (3863). The financial statements of the Funds that are included in the Annual Report of the Funds dated November 30, 2007 (Annual Report) and the financial statements of the predecessors to the Sustainable Core Opportunities and Sustainable Emerging Companies Funds dated June 30, 2007 (Citizens Funds Annual Report) and December 31, 2007 (Citizens Funds Semiannual Report) have been incorporated by reference into this Statement of Additional Information. The Annual Report, Citizens Funds Annual Report and Citizens Funds Semiannual Report can be obtained in the same way as the Prospectuses. This Statement of Additional Information has been incorporated by reference into the Funds Prospectuses. 1 TABLE OF CONTENTS THE FUNDS 3 FUNDAMENTAL INVESTMENT POLICIES 4 NON-FUNDAMENTAL INVESTMENT POLICIES 7 ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS 11 MANAGEMENT OF THE FUNDS 24 PORTFOLIO MANAGERS 30 PRINCIPAL SHAREHOLDERS 33 THE INVESTMENT ADVISOR 37 PROXY VOTING PROCEDURES 41 SELECTIVE DISCLOSURE OF PORTFOLIO HOLDINGS 41 PRINCIPAL UNDERWRITER 43 THE DISTRIBUTION PLANS 40 THE FUND SERVICES AGREEMENTS 48 PORTFOLIO TRANSACTIONS AND BROKERAGE COMMISSIONS 49 PORTFOLIO TURNOVER 50 CAPITALIZATION 51 HOW TO PURCHASE SHARES AND REDUCE SALES CHARGES 51 ISSUANCE OF SHARES AT NET ASSET VALUE 52 DETERMINATION OF NET ASSET VALUE 52 COMPUTATION OF MAXIMUM OFFERING PRICES AT NOVEMBER 30, 2007 53 TAXES 54 SHAREHOLDER SERVICES 57 DEALER SERVICING FEES 58 REGULATORY MATTERS 59 GENERAL INFORMATION 59 FINANCIAL STATEMENTS 59 APPENDIX A: Bond Ratings A-1 APPENDIX B: Proxy Voting Procedures B-1 2 THE FUNDS Originally incorporated in the State of Delaware on December 5, 1933 as Group Securities, Inc., the Company became a Maryland corporation on February 28, 1973. On November 30, 1973, the Companys name was changed to USLIFE Funds, Inc. On September 30, 1976, the Companys name was changed to Sentinel Group Funds, Inc. On March 31, 1978, Sentinel Bond Fund, Inc. (formerly Sentinel Income Fund, Inc.) and Sentinel Growth Fund, Inc., both managed, open-end, diversified investment companies incorporated in Maryland on October 24, 1968, were merged into the Company as separate classes of stock. On March 27, 1986, the Board of Directors of the Company (Board or Directors) created, as a new class of stock of the Company, the Government Securities Fund. The Board created the Tax-Free Income Fund as a new class of the Companys stock on June 14, 1990. On March 1, 1993, the Company completed the acquisition of substantially all of the assets of eight ProvidentMutual Funds, and Sentinel Cash Management Fund, Inc. (SCMF) in exchange solely for common stock of the corresponding Funds of the Company that acquired such assets. In order to facilitate the acquisitions, on August 13, 1992 the Board authorized the creation of three new classes of stock of the Company, namely, the Small Company, International Equity and U.S. Treasury Money Market Funds. From March 1, 1993 to March 29, 1994, the Small Company Funds name was Sentinel Aggressive Growth Fund, and from March 29, 1994 to March 31, 1997, the Small Company Funds name was Sentinel Emerging Growth Fund. Prior to July 1, 2002, the International Equity Funds name was the Sentinel World Fund. Prior to March 31, 1999, the Mid Cap Growth Funds name was Sentinel Growth Fund. Also on March 1, 1993, the Investment Advisory Agreement between the Company and Sentinel Advisors, Inc., an indirect wholly-owned subsidiary of National Life Insurance Company (National Life), and the Distribution Agreement between the Company and Equity Services, Inc. (ESI), also an indirect wholly-owned subsidiary of National Life, terminated, and were replaced by the advisory and distribution arrangements with Sentinel Advisors Company and SFSC, respectively. The Advisor later assumed the advisory business of Sentinel Advisors Company. On March 27, 1995, the Company completed the acquisition of substantially all of the assets of seven funds of The Independence Capital Group of Funds, Inc., in exchange solely for common stock of the corresponding Funds of the Company that acquired such assets. In order to facilitate the acquisitions, on December 15, 1994, the Board authorized the creation of two new classes of stock of the Company, namely, the New York Tax-Free Income and Short Maturity Government Funds. From March 27, 1995 to February 3, 1997, the Short Maturity Government Funds name was Sentinel Short-Intermediate Government Fund. On March 14, 1997, the Board authorized the creation of the Sentinel High Yield Bond Fund (High Yield Bond Fund) as a new series of the Company. On June 10, 1999, the Board authorized the creation of the Growth Index Fund as a new series of the Company. On December 9, 1999, the Board authorized the creation of the Sentinel Capital Opportunity Fund as a new series of the Company. Prior to September 23, 2005, the Sentinel Capital Opportunity Funds name was the Sentinel Flex Cap Opportunity Fund. On December 12, 2002, the Board authorized the creation of the Conservative Allocation Fund as a new series of the Company. Prior to November 1, 2006, the Conservative Allocation Funds name was Sentinel Capital Markets Income Fund. On December 11, 2003, the Board authorized the creation of the Core Mid Cap Fund as a new series of the Company. Effective at the close of the market on September 23, 2005, the Bond, Core Mid Cap and Growth Index Funds reorganized into the Government Securities Fund, the Mid Cap Growth Fund and the Sentinel Capital Opportunity Fund, respectively. On November 14, 2005, the Board authorized the creation of the Capital Growth Fund and Growth Leaders Fund as new series of the Company. As of March 17, 2006, the Bramwell Growth and Bramwell Focus Funds, each series of The Bramwell Funds, Inc., reorganized into the Capital Growth Fund and Growth Leaders Funds, respectively. Effective as of the close of the market on October 27, 2006, the Tax-Free Fund and the New York Tax-Free Income Fund were reorganized into unaffiliated funds. As of March 30, 2007, the Sentinel Capital Opportunity Fund reorganized into the Capital Growth Fund. On December 7, 2006, the Board authorized the creation of the Mid Cap Value Fund and the Georgia Municipal Bond Fund as new series of the Company. As of May 4, 2007, the Synovus Georgia Municipal Bond and Synovus Mid Cap 3 Value Funds, each series of The Advisers Inner Circle Fund, reorganized into the Georgia Municipal Bond and Mid Cap Value Funds, respectively. On June 7, 2007, the Board authorized the creation of the Small/Mid Cap Growth Fund, which was first offered December 3, 2007. On October 12, 2007, the Board authorized the creation of the Sustainable Core Opportunities Fund and the Sustainable Emerging Companies Fund. As of April 4, 2008, the Citizens Core Growth Fund and Citizens Value Fund, each a series of Citizens Funds, reorganized into the Sustainable Core Opportunities Fund and the Citizens Emerging Growth Fund and Citizens Small Cap Core Growth Fund, also series of Citizens Funds, reorganized into the Sustainable Emerging Companies Fund. On October 3, 2008, the High Yield Bond Fund reorganized into the Conservative Allocation Fund. FUNDAMENTAL INVESTMENT POLICIES Fundamental investment policies may not be changed without the approval of a majority of the outstanding shares. A vote of a majority of the outstanding shares for this purpose means the affirmative vote of the lesser of (1) 67% of shares present if more than 50% of the outstanding shares of the Fund are present in person or by proxy or (2) more than 50% of the outstanding shares of the Fund. Each Funds principal investment objective is a fundamental investment policy and the additional fundamental investment policies are listed below. Each Fund may not: Borrow except from banks in an amount up to 5% of a Funds total assets for temporary or emergency purposes or to meet redemption requests that might otherwise require the untimely disposition of securities; Purchase securities on margin; Deal in real estate; Act as an underwriter of securities issued by others; Purchase from or sell to any officer, director or employee of the Company, the Advisor, SFSC or a subadvisor (or any of their officers or directors) any securities other than Fund shares; Invest in oil, gas or other mineral exploration or development programs or leases; Invest more than 5% of its net assets in warrants valued at the lower of cost or market, or more than 2% of its net assets in warrants that are not listed on either the New York Stock Exchange or the American Stock Exchange; Invest for the purposes of exercising control or management; or Make short sales of securities. The Balanced Fund also: May not invest more than 25% of its assets in securities of companies within a single industry; May not, with respect to 75% of its total assets, purchase securities of any issuer (except securities issued or guaranteed by the U.S. government or its agencies or instrumentalities) if, as a result, (a) more than 5% of the Funds total assets would be invested in the securities of that issuer or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer; May not invest in restricted securities (except 144A securities that are deemed liquid); May not invest more than 5% of its assets in a single issuer other than securities issued or guaranteed by the U.S. government, its agencies or instrumentalities, including mortgage-backed securities; and May not invest in illiquid securities. The Capital Growth Fund also: May not invest more than 25% of its assets in securities of companies within a single industry; May not, with respect to 75% of its total assets, purchase securities of any issuer (except securities issued or guaranteed by the U.S. government or its agencies or instrumentalities) if, as a result, (a) more than 5% of the Funds total assets would be invested in the securities of that issuer or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer; May not invest in restricted securities; May not invest more than 15% of net assets in illiquid securities; and 4 May not invest more than 5% of its assets in a single issuer other than securities issued or guaranteed by the U.S. government, its agencies or instrumentalities, including mortgage-backed securities. The Common Stock Fund also: May not invest more than 25% in securities of companies within a single industry; May not, with respect to 75% of its total assets, purchase securities of any issuer (except securities issued or guaranteed by the U.S. government or its agencies or instrumentalities) if, as a result, (a) more than 5% of the Funds total assets would be invested in the securities of that issuer or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer; May not invest in restricted securities; May not invest in illiquid securities; and May not invest more than 5% of its assets in a single issuer other than securities issued or guaranteed by the U.S. government, its agencies or instrumentalities, including mortgage-backed securities. The Conservative Allocation Fund also: May not invest more than 5% of its assets in a single issuer other than securities issued or guaranteed by the U.S. government, its agencies or instrumentalities, including mortgage-backed securities; May not, with respect to 75% of its total assets, purchase securities of any issuer (except securities issued or guaranteed by the U.S. government or its agencies or instrumentalities) if, as a result, (a) more than 5% of the Funds total assets would be invested in the securities of that issuer or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer; May not invest more than 25% of its assets in securities of companies within a single industry; and May not invest more than 15% of its assets in illiquid securities. The Georgia Municipal Bond Fund also: Must invest at least 80% of its net assets in Georgia municipal obligations; and May not invest more than 15% of net assets in illiquid securities. The Government Securities Fund also: May not, with respect to 75% of its total assets, purchase securities of any issuer (except securities issued or guaranteed by the U.S. government or its agencies or instrumentalities) if, as a result, (a) more than 5% of the Funds total assets would be invested in the securities of that issuer or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer; May not invest in restricted securities; and May not invest in illiquid securities. The Growth Leaders Fund also: May not invest more than 25% in securities of companies within a single industry; May not invest in restricted securities; and May not invest more than 15% of net assets in illiquid securities. The International Equity Fund also: May not, with respect to 75% of its total assets, purchase securities of any issuer (except securities issued or guaranteed by the U.S. government or its agencies or instrumentalities) if, as a result, (a) more than 5% of the Funds total assets would be invested in the securities of that issuer or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer; May not invest in restricted securities; May not invest in illiquid securities; May not invest more than 5% of its assets in a single issuer other than securities issued or guaranteed by the U.S. government, its agencies or instrumentalities, including mortgage-backed securities; and May not invest more than 25% of its assets in securities of companies within a single industry. The Mid Cap Growth Fund also: · May not invest more than 25% of its assets in securities of companies within a single industry; 5 May not, with respect to 75% of its total assets, purchase securities of any issuer (except securities issued or guaranteed by the U.S. government or its agencies or instrumentalities) if, as a result, (a) more than 5% of the Funds total assets would be invested in the securities of that issuer or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer; May not invest in restricted securities; May not invest in illiquid securities; and May not invest more than 5% of its assets in a single issuer other than securities issued or guaranteed by the U.S. government, its agencies or instrumentalities, including mortgage-backed securities. The Mid Cap Value Fund also: May not invest more than 25% of its assets in securities of companies within a single industry; May not invest more than 15% of its net assets in restricted securities; and May not invest more than 15% of its net assets in illiquid securities. The Short Maturity Government Fund also: May not, with respect to 75% of its total assets, purchase securities of any issuer (except securities issued or guaranteed by the U.S. government or its agencies or instrumentalities) if, as a result, (a) more than 5% of the Funds total assets would be invested in the securities of that issuer or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer; May not invest in restricted securities; and May not invest in illiquid securities. The Small Company Fund also: May not invest more than 25% of its assets in securities of companies within a single industry; May not, with respect to 75% of its total assets, purchase securities of any issuer (except securities issued or guaranteed by the U.S. government or its agencies or instrumentalities) if, as a result, (a) more than 5% of the Funds total assets would be invested in the securities of that issuer or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer; May not invest in restricted securities; May not invest more than 5% of its assets in a single issuer other than securities issued or guaranteed by the U.S. government, its agencies or instrumentalities, including mortgage-backed securities; and May not invest in illiquid securities. The Small/Mid Cap Fund also: ­ May not invest more than 25% of its assets in securities of companies within a single industry; ­ May not, with respect to 75% of its total assets, purchase securities of any issuer (except securities issued or guaranteed by the U.S. government or its agencies or instrumentalities) if, as a result, (a) more than 5% of the Funds total assets would be invested in the securities of that issuer or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer; ­ Invest in restricted securities; ­ Invest more than 5% of its assets in a single issuer other than securities issued or guaranteed by the U.S. government, its agencies or instrumentalities, including mortgage-backed securities; and ­ Invest more than 15% of its net assets in illiquid securities. The Sustainable Core Opportunities Fund also: · May not invest more than 25% of its assets in securities of companies within a single industry; · May not, with respect to 75% of its total assets, purchase securities of any issuer (except securities issued or guaranteed by the U.S. government or its agencies or instrumentalities) if, as a result, (a) more than 5% of the Funds total assets would be invested in the securities of that issuer or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer; · May not invest more than 15% of its net assets in illiquid securities; and · May not invest more than 5% of its assets in a single issuer other than securities issued or guaranteed by the U.S. government, its agencies or instrumentalities, including mortgage-backed securities. The Sustainable Emerging Companies Fund also: 6 · May not invest more than 25% of its assets in securities of companies within a single industry; · May not, with respect to 75% of its total assets, purchase securities of any issuer (except securities issued or guaranteed by the U.S. government or its agencies or instrumentalities) if, as a result, (a) more than 5% of the Funds total assets would be invested in the securities of that issuer or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer; · May not invest more than 15% of its net assets in illiquid securities; and · May not invest more than 5% of its assets in a single issuer other than securities issued or guaranteed by the U.S. government, its agencies or instrumentalities, including mortgage-backed securities. The U.S. Treasury Money Market Fund also: May not invest in restricted securities; and Must meet the requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended (1940 Act). For purposes of the Funds fundamental policy, industry is based on the Standard & Poors and Morgan Stanley Capital Internationals Global Industry Classification Standards (GICS). Holdings in pooled investment vehicles, such as exchange-traded funds, or other securities that are not classified by GICS will be classified as the Advisor deems reasonable based on the primary characteristics of the security. NON-FUNDAMENTAL INVESTMENT POLICIES Non-fundamental investment policies are established and may be changed by the Board. The following are the Funds non-fundamental investment policies. To the extent a Fund invests in these derivatives, it will observe the following limitations: It may not hold more than 5% of its total assets in the aggregate in options on individual securities, options on securities indices, and futures contracts. It will buy options on individual securities only to hedge underlying securities that are owned by the Fund, or to close out transactions in options written. It will sell options on individual securities only to generate additional income on securities that are owned by the Fund, or to close out transactions in options purchased. It will sell options on securities indices or futures on securities indices only to hedge portfolio risks, or to close out positions in such index options or futures that had previously been purchased. As such, a Fund shall not sell such index options or futures with aggregate notional amounts in excess of that Funds exposure to the market or sector covered by such index option or future. It will purchase options on securities indices or futures on securities indices only in anticipation of buying securities related to the index, or to close out positions in such index options or futures that the Fund had previously sold. In purchasing such index options or futures, it must set aside cash or short-term money market investments so as to ensure that the purchase of such index options or futures does not result in leveraging the Funds portfolio. It will enter into interest rate swap transactions and total return swaps on fixed income indices only in circumstances in which there is no leveraging of credit risk in the portfolio, or in which significant diversification or reduction of credit risk results. It will enter into default swaps on fixed-income securities only for the purpose of hedging credit risk on securities owned by the Fund, and will not take on additional credit risk through the use of default swaps. When entering into swap agreements, it will segregate cash or appropriate liquid securities in an amount equal to its obligations under swap agreements; when an agreement provides for netting of the payments by the two parties, the Fund will segregate only the amount of its net obligation, if any. When transacting in OTC derivatives involving counterparty risk, it will deal only with counterparties that meet appropriate credit guidelines, and will limit exposure to any counterparty such that the sum of the value of all portfolio securities held by the Fund of which the issuer is the counterparty or an affiliate of the counterparty, plus the exposure to the counterparty in respect of the OTC options, does not exceed 5% of the total assets of the Fund. In addition, to comply with Subchapter M of the Internal Revenue Code of 1986, as amended (Code), at least 50% of each Funds total assets must be comprised of individual issues, each of which represents no more than 5% of such Funds total assets and no more than 10% of the issuers outstanding voting securities. Those issues which represent more than 5% of the Funds total assets must be limited in the aggregate to 50% of such Funds total assets, provided, 7 however, that no more than 25% of the Funds total assets may be invested in any one issuer or in qualified publicly- traded partnerships. Each of the Funds may invest up to 10% of its total assets in the securities of other investment companies, but may not invest more than 5% of its total assets in the securities of any one investment company or acquire more than 3% of the outstanding securities of any one investment company, unless it does so in reliance on a statutory exemption under the 1940 Act or related rules or SEC staff interpretations. Each Fund may not have on loan at any given time securities representing more than 33-1/3% of its total assets. For the sole purpose of calculating this limit, loan collateral can be included as part of the Funds total assets, which means that a Fund could lend up to 50% of its total assets before the securities loan. Each Fund may not invest in commodities or commodity contracts,; except that a Fund may do so in accordance with applicable law and the Funds prospectus and statement of additional information, as they may be amended from time to time, to the extent it may do so without registering as a commodity pool operator under the Commodity Exchange Act. Each Fund may not issue senior securities to the extent such issuance would violate applicable law. The 1940 Act currently generally defines a senior security as any bond, debenture, note, or similar obligation or instrument constituting a security and evidencing indebtedness, and any stock of a class having priority over any other class as to distribution of assets or payment of dividends. With certain exceptions, the 1940 Act prohibits the Fund from issuing senior securities. For example, the Fund may borrow from any bank if it maintains an asset coverage of at least 300% in the aggregate provided that, in the event that such asset coverage falls below 300%, the Fund must, within three days (not including Sundays and holidays),; reduce the amount of its borrowings to attain the 300% asset coverage. The Balanced Fund: Must invest at least 25% of its assets in bonds; Must invest at least 25% of its assets in common stocks; May only purchase securities rated B3 or lower by Moodys or lower than B- by Standard and Poors if the Funds investment advisor believes the quality of the bonds is higher than indicated by the rating; May not invest more than 20% of its total assets in debt securities that are rated below investment grade (or, if not rated, which the Advisor determines possess similar credit characteristics); May invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if the Advisor believes that adverse market or other conditions warrant; and May not invest more than 25% of its net assets in repurchase agreements. The Capital Growth Fund May invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if the Funds investment advisor believes that adverse market or other conditions warrant; May not invest more than 25% of its net assets in stocks of foreign issuers, although only where they are trading in the U.S. or Canada and only where trading is denominated in U.S. or Canadian dollars; and May not invest more than 25% of its net assets in repurchase agreements. The Common Stock Fund: May not change its policy of investing, under normal circumstances, at least 80% of its assets in common stock, unless the Fund provides its shareholders with 60 days prior written notice of such change; May invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if the Funds investment advisor believes that adverse market or other conditions warrant; and May not invest more than 25% of its net assets in repurchase agreements. The Conservative Allocation Fund: Must invest at least 30% of its total assets in U.S. Treasury and agency securities, mortgage-backed securities, dollar roll transactions, and investment-grade corporate bonds; May not invest more than 35% of its total assets in U.S. dollar-denominated investment-grade bonds issued by companies located in or that conduct their business mainly in one or more foreign countries; 8 May not invest more than 35% of its total assets in below investment-grade bonds, which may include bonds issued by companies located in or that conduct their business mainly in one or more foreign countries; May not invest more than 50% of its total assets in equity or equity-related securities, including up to 10% of total assets in common stocks of established companies located in or that conduct their business mainly in one or more foreign countries, including emerging markets; May invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if the Funds investment advisor believes that adverse market or other conditions warrant; and May not invest more than 25% of its net assets in repurchase agreements. The Georgia Municipal Bond Fund also: May not invest more than 25% of its net assets in repurchase agreements; and May invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if GLOBALT believes that adverse market or other conditions warrant. This is to attempt to protect the Funds assets from a temporary unacceptable risk of loss. If the Fund takes a temporary defensive position, it may not achieve its investment objective. The Government Securities Fund: May not change its policy of investing, under normal circumstances, at least 80% of its assets in government securities, unless the Fund provides its shareholders with 60 days prior written notice of such change; May not invest more than 20% of its net assets in high-quality, money-market instruments that are not issued or guaranteed by the U.S. government or its agencies or instrumentalities; and May not invest more than 25% of its net assets in repurchase agreements. The Growth Leaders Fund: May invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if the Advisor believes that adverse market or other conditions warrant; May not invest more than 25% of its net assets in stocks of foreign issuers, although only where they are trading in the U.S. or Canada and only where trading is denominated in U.S. or Canadian dollars; and May not invest more than 25% of its net assets in repurchase agreements. The International Equity Fund: May not change its policy of investing, under normal circumstances, at least 80% of its assets in equity securities unless the Fund provides its shareholders with 60 days prior written notice of such change; May not invest more than 40% of its assets in any one country; Must normally be invested in ten or more foreign countries; May not invest more than 20% of its total assets in emerging markets; Must invest at least 75% of its total assets in securities of non-U.S. issuers; May not invest more than 25% of its total assets in companies organized in the United States, and only if they have at least 50% of their assets and/or revenues outside the United States; May not invest in convertible or debt securities rated below Baa by Moodys Investors Service, Inc. or BBB or higher by Standard & Poors; May invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if the Advisor believes that adverse market or other conditions warrant; and May not invest more than 25% of its net assets in repurchase agreements. The Mid Cap Growth Fund: May not change its policy of investing, under normal circumstances, at least 80% of its assets in mid cap companies, unless the Fund provides its shareholders with 60 days prior written notice of such change; May invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if the Advisor believes that adverse market or other conditions warrant; and May not invest more than 25% of its net assets in repurchase agreements. The Mid Cap Value Fund also: May not change its policy of investing, under normal circumstances, at least 80% of its assets in mid cap companies, unless the Fund provides its shareholders with 60 days prior written notice of such change; 9 May invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if Steinberg believes that adverse market or other conditions warrant; and May not invest more than 25% of its net assets in repurchase agreements. The Short Maturity Government Fund: May not change its policy of investing, under normal circumstances, at least 80% of its assets in U.S. government securities with average lives, at the time of purchase, of three years or less, unless the Fund provides its shareholders with 60 days prior written notice of such change; May not invest more than 20% of its net assets in high-quality, money market instruments that are not issued or guaranteed by the U.S. government or its agencies or instrumentalities; and May not invest more than 25% of its net assets in repurchase agreements. The Small Company Fund: May not change its policy of investing, under normal circumstances, at least 80% of its assets in small companies, unless the Fund provides its shareholders with 60 days prior written notice of such change; May not invest more than 5% of its total assets in debt securities that are rated below investment grade (or, if not rated, which the Advisor determines possess similar credit characteristics); May invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if the Advisor believes that adverse market or other conditions warrant; and May not invest more than 25% of its net assets in repurchase agreements. The Small/Mid Cap Fund also: May not change its policy of investing, under normal circumstances, at least 80% of its assets in small- and mid- capitalization companies, unless the Fund provides its shareholders with 60 days prior written notice of such change; May not invest more than 5% of its total assets in debt securities that are rated below investment grade (or, if not rated, which the Advisor determines possess similar credit characteristics); May invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if the Advisor believes that adverse market or other conditions warrant; and May not invest more than 25% of its net assets in repurchase agreements. The Sustainable Core Opportunities Fund: · May invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if the Funds investment advisor believes that adverse market or other conditions warrant; and · May not invest more than 25% of its net assets in repurchase agreements. The Sustainable Emerging Companies Fund: · May invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if the Funds investment advisor believes that adverse market or other conditions warrant; and · May not invest more than 25% of its net assets in repurchase agreements. The U.S. Treasury Money Market Fund: May not change its policy of investing, under normal circumstances, at least 80% of its net assets in U.S. Treasury securities, unless the Fund provides its shareholders with 60 days prior written notice of such change; May not invest more than 10% of its total assets in shares of institutional money market funds, and only if they invest primarily in securities of the U.S. Treasury, U.S. government agencies and instrumentalities and repurchase agreements with respect to such securities; and May not invest more than 25% of its net assets in repurchase agreements. Fundamental and non-fundamental investment policies are considered at the time that portfolio securities are purchased. If a percentage restriction is satisfied at the time of investment, a later increase or decrease in such percentage resulting from a change in asset value will not constitute a violation of the restriction. 10 ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS Derivative Transactions General . The Conservative Allocation Fund and the fixed income Funds may (a) purchase and sell exchange traded and over-the-counter (OTC) put and call options on fixed income securities and indices of fixed income securities, (b) purchase and sell futures contracts on fixed income securities and indices of fixed income securities, and (c) enter into interest rate swaps, total return swaps on fixed income indices, and default swaps. The Balanced, Capital Growth, Common Stock, Conservative Allocation, Growth Leaders, International Equity, Mid Cap Growth, Mid Cap Value, Small Company, Small/Mid Cap, Sustainable Core Opportunities and Sustainable Emerging Companies Funds may purchase and sell (a) exchange traded and OTC put and call options on equity securities and indices of equity securities, (b) futures contracts on indices of equity securities, and (c) other securities that replicate the performance of specific baskets of stocks. Each of these Funds may utilize options and futures contracts to manage its exposure to changing interest rates and/or security prices. Some options and futures strategies, including selling futures contracts and buying puts, tend to hedge a Funds investments against price fluctuations. Other strategies, including buying futures contracts, writing puts and calls, and buying calls, tend to increase market exposure. The Conservative Allocation Fund may engage in the derivatives transactions permitted for the fixed-income Funds with respect to its fixed income investments, and may engage in covered call option writing with respect to its equity securities, but may not otherwise engage in the derivatives transactions permitted for the equity Funds. The use of options and futures is a highly specialized activity which involves investment strategies and risks different from those associated with ordinary portfolio securities transactions, and there can be no guarantee that their use will increase a Funds return. While the use of these instruments by a Fund may reduce certain risks associated with owning its portfolio securities, these techniques themselves entail certain other risks. If the Advisor or a subadvisor applies a strategy at an inappropriate time or judges market conditions or trends incorrectly, options and futures strategies may lower a Funds return. Certain strategies limit a Funds possibilities to realize gains as well as limiting its exposure to losses. A Fund could also experience losses if the prices of its options and futures positions were poorly correlated with its other investments, or if it could not close out its positions because of an illiquid secondary market. In addition, a Fund will incur transaction costs, including trading commissions and option premiums, in connection with its futures and options transactions and these transactions could significantly increase the Funds turnover rate. No Fund may purchase or sell derivative instruments if, as a result, the aggregate initial margin and options premiums required to establish these positions exceed 5% of the total assets of such Fund. Purchasing Put Options . By purchasing a put option, a Fund obtains the right (but not the obligation) to sell the instrument underlying the option at a fixed strike price. In return for this right, the Fund pays the current market price for the option (known as the option premium). Options have various types of underlying instruments, including specific securities, indices of securities, and indices of securities prices. A Fund may terminate its position in a put option it has purchased by allowing it to expire or by exercising the option. A Fund may also close out a put option position by entering into an offsetting transaction, if a liquid market exists. If the option is allowed to expire, the Fund will lose the entire premium it paid. If a Fund exercises a put option on a security, it will sell the instrument underlying the option at the strike price. If a Fund exercises an option on an index, settlement is in cash and does not involve the actual sale of securities. If an option is American Style, it may be exercised on any day up to its expiration date. A European Style option may be exercised only on its expiration date. The buyer of a typical put option can expect to realize a gain if the price of the underlying instrument falls substantially. However, if the price of the instrument underlying the option does not fall enough to offset the cost of purchasing the option, a put buyer can expect to suffer a loss (limited to the amount of the premium paid, plus related transaction costs). The Funds may purchase put options, but will not sell, or write, put options on individual securities, except to close out put options previously purchased. 11 Selling (Writing) Call Options . The features of call options are essentially the same as those of put options, except that the purchaser of a call option obtains the right to purchase, rather than sell, the instrument underlying the option at the options strike price. A call buyer typically attempts to participate in potential price increases of the instrument underlying the option with risk limited to the cost of the option if security prices fall. At the same time, the buyer can expect to suffer a loss if the underlying security price does not rise sufficiently to offset the cost of the option. The Funds will not purchase call options on individual securities, except to close out call options previously sold, but may sell, or write, call options on individual securities. Writing a call option obligates a Fund to sell or deliver the options underlying instrument in return for the strike price upon exercise of the option. The characteristics of writing call options are similar to those of writing put options, except that writing calls generally is a profitable strategy if prices remain the same or fall. Through receipt of the option premium a call writer offsets part of the effect of a price decline. At the same time, because a call writer must be prepared to deliver the underlying instrument in return for the strike price, even if its current value is greater, a call writer gives up some ability to participate in security price increases. The writer of an exchange traded put or call option on a security, an index of securities or a futures contract is required to deposit cash or securities or a letter of credit as margin and to make mark-to-market payments of variation margin as the position becomes unprofitable. Options on Indices . Each Fund that is permitted to enter into options transactions may purchase and sell (write) put and call options on any securities index based on securities in which the Fund may invest. Options on securities indices are similar to options on securities, except that the exercise of securities index options is settled by cash payment and does not involve the actual purchase or sale of securities. In addition, these options are designed to reflect price fluctuations in a group of securities or segment of the securities market rather than price fluctuations in a single security. A Fund, in purchasing or selling index options, is subject to the risk that the value of its portfolio securities may not change as much as an index because the Funds investments generally will not match the composition of an index. For a number of reasons, a liquid market may not exist and thus a Fund may not be able to close out an option position that it has previously entered into. When a Fund purchases an OTC option, it will be relying on its counterparty to perform its obligations, and a Fund may incur additional losses if the counterparty is unable to perform. Futures Contracts . When a Fund purchases a futures contract, it agrees to purchase a specified quantity of an underlying instrument at a specified future date or to make a cash payment based on the value of a securities index. When a Fund sells a futures contract, it agrees to sell a specified quantity of the underlying instrument at a specified future date or to receive a cash payment based on the value of a securities index. The price at which the purchase and sale will take place is fixed when a Fund enters into the contract. Futures can be held until their delivery dates or the position can be (and normally is) closed out before then. There is no assurance, however, that a liquid market will exist when a Fund wishes to close out a particular position. When a Fund purchases a futures contract, the value of the futures contract tends to increase and decrease in tandem with the value of its underlying instrument. Therefore, purchasing futures contracts will tend to increase a Funds exposure to positive and negative price fluctuations in the underlying instrument, much as if it had purchased the underlying instrument directly. When a Fund sells a futures contract, by contrast, the value of its futures position will tend to move in a direction contrary to the value of the underlying instrument. Selling futures contracts, therefore, will tend to offset both positive and negative market price changes, much as if the underlying instrument has been sold. The purchaser or seller of a futures contract is not required to deliver or pay for the underlying instrument unless the contract is held until the delivery date. However, when a Fund buys or sells a futures contract it will be required to deposit initial margin with its custodian in a segregated account in the name of its futures broker, known as a futures commission merchant (FCM). Initial margin deposits are typically equal to a small percentage of the contracts value. If the value of either partys position declines, that party will be required to make additional variation margin payments equal to the change in value on a daily basis. The party that has a gain may be entitled to receive all or a portion of this amount. A Fund may be obligated to make payments of variation margin at a time when it is disadvantageous to do so. Furthermore, it may not always be possible for a Fund to close out its futures positions. Until it closes out a futures position, a Fund will be obligated to continue to pay variation margin. Initial and variation margin payments do not constitute purchasing on margin for purposes of the Funds investment restrictions. In the event of the 12 bankruptcy of an FCM that holds margin on behalf of a Fund, the Fund may be entitled to return of margin owed to it only in proportion to the amount received by the FCMs other customers, potentially resulting in losses to the Fund. Each Fund will segregate liquid assets in connection with its use of options and futures to the extent required by the staff of the SEC. Securities held in a segregated account cannot be sold while the futures contract or option is outstanding, unless they are replaced with other suitable assets. As a result, there is a possibility that segregation of a large percentage of a Funds assets could impede portfolio management or the Funds ability to meet redemption requests or other current obligations. Correlation of Price Changes . Because there are a limited number of types of exchange-traded options and futures contracts, it is likely that the standardized options and futures contracts available will not match a Funds current or anticipated investments exactly. A Fund may invest in options and futures contracts based on securities with different issuers, maturities, or other characteristics from the securities in which it typically invests, which involves a risk that the options or futures position will not track the performance of the Funds other investments. Options and futures contracts prices can also diverge from the prices of their underlying instruments, even if the underlying instruments match the Funds investments well. Options and futures contracts prices are affected by such factors as current and anticipated short term interest rates, changes in volatility of the underlying instrument, and the time remaining until expiration of the contract, which may not affect security prices the same way. Imperfect correlation also may result from differing levels of demand in the options and futures markets and the securities markets, structural differences in how options and futures and securities are traded, or imposition of daily price fluctuation limits or trading halts. A Fund may purchase or sell options and futures contracts with a greater or lesser value than the securities it wishes to hedge or intends to purchase in order to attempt to compensate for differences in volatility between the contract and the securities, although this may not be successful in all cases. If price changes in a Funds options or futures positions are poorly correlated with its other investments, the positions may fail to produce anticipated gains or result in losses that are not offset by gains in other investments. Liquidity of Options and Futures Contracts . There is no assurance a liquid market will exist for any particular options or futures contract at any particular time, even if the contract is traded on an exchange. In addition, exchanges may establish daily price fluctuation limits for options and futures contracts and may halt trading if a contracts price moves up or down more than the limit on a given day. On volatile trading days when the price fluctuation limit is reached or a trading halt is imposed, it may be impossible for a Fund to enter into new positions or close out existing positions. If the market for a contract is not liquid because of price fluctuation limits or otherwise, it could prevent prompt liquidation of unfavorable positions, and could potentially require a Fund to continue to hold a position until delivery or expiration regardless of changes in its value. As a result, a Funds access to other assets held to cover its options or futures positions also could be impaired. Swaps . Swaps are privately negotiated over-the-counter derivative products in which two parties agree to exchange payment streams calculated in relation to a rate, index, instrument or certain securities and a particular notional amount. Swaps may involve an interest rate (fixed or floating), a commodity price index, or a security, securities index or a combination thereof. A great deal of flexibility is possible in the way the products may be structured, with the effect being that the parties may have exchanged amounts equal to the return on one rate, index or group of securities for another. For example, in a simple fixed-to-floating interest rate swap, one party makes payments equivalent to a fixed interest rate, and the other make payments equivalent to a specified interest rate index. A fixed-income Fund may engage in simple or more complex swap transactions involving a wide variety of underlying instruments or rates. Swaps are credit-intensive products. A Fund that enters into a swap transaction bears the risk of default (i.e., nonpayment) by the other party to the swap. The internal limitation below which deals with counterparty risk is intended to reduce this risk to the extent reasonably practicable, but it cannot eliminate entirely the risk that a counterparty to a swap, or another OTC derivative, will default. Consistent with current market practices, a Fund will generally enter into swap transactions on a net basis, and all swap transactions with the same party will be documented under a single master agreement to provide for a net payment upon default. In addition, a Funds obligations under an agreement will be accrued daily (offset against any amounts owing to the Fund) and any accrued, but unpaid, net amounts owed to the other party to a master agreement will be covered by the maintenance of a segregated account consisting of cash or liquid securities. 13 Interest rate and total return swaps generally do not involve the delivery of securities, other underlying assets, or principal. In such case, if the other party to an interest rate or total return swap defaults, a Funds risk of loss will consist of the payments that a Fund is contractually entitled to receive from the other party. If there is a default by the other party, a Fund may have contractual remedies under the agreements related to the transaction. A credit default swap involves a protection buyer and a protection seller. The Fund may be either a protection buyer or seller. The protection buyer makes periodic premium payments to the protection seller during the swap term in exchange for the protection seller agreeing to make certain defined payments to the protection buyer in the event certain defined credit events occur with respect to a particular security, issuer or basket of securities. Position Limits . Futures exchanges can limit the number of futures and options on futures contracts that can be held or controlled by an entity. If an adequate exemption cannot be obtained, a Fund may be required to reduce the size of its futures and options positions or may not be able to trade a certain futures or options contract in order to avoid exceeding such limits. Commodity Pool Operator . The use of derivative instruments is subject to applicable regulations of the Commodity Futures Trading Commission (CFTC). The Company has filed a notice of eligibility for exclusion from the definition of the term commodity pool operator in accordance with Rule 4.5 under the Commodity Exchange Act (CEA) and, therefore, is not subject to registration or regulation by the CFTC as a commodity pool operator under the CEA. Asset Coverage for Futures Contracts and Options . The Funds will comply with guidelines established by the SEC with respect to coverage of options and futures contracts by mutual funds, and if the guidelines so require, will set aside appropriate liquid assets in a segregated custodial account in the amount prescribed. Securities held in a segregated account cannot be sold while the futures contract or option is outstanding, unless they are replaced with other suitable assets. As a result, there is a possibility that segregation of a large percentage of a Funds assets could impede portfolio management or the Funds ability to meet redemption requests or other current obligations. Additional Risk Factors of OTC Transactions . Derivatives traded in OTC markets, including swaps and OTC options, involve substantial liquidity risk. The absence of liquidity may make it difficult or impossible for the Fund to sell such instruments promptly at an acceptable price. The absence of liquidity may also make it more difficult for the Fund to ascertain a market value for such instruments. Because derivatives traded in OTC markets are not guaranteed by an exchange or clearing corporation and generally do not require payment of margin, to the extent that the Fund has unrealized gains in such instruments or has deposited collateral with its counterparty the Fund is at risk that its counterparty will become bankrupt or otherwise fail to honor its obligations. Exchange-Traded Funds. Exchange-traded funds (ETF) represent shares of ownership in mutual funds or unit investment trusts (UIT), that hold portfolios of securities that closely track the performance and dividend yield of specific domestic or foreign market indices. An index-based ETF seeks to track the performance of a particular index by holding in its portfolio either the contents of the index or a representative sample of the securities in the index. Unlike typical open-end mutual funds or UITs, ETFs do not sell or redeem their individual shares at net asset value (NAV). Instead, ETFs sell and redeem their shares at NAV only in large blocks (such as 50,000 shares). In addition, national securities exchanges list ETF shares for trading, which allows investors to purchase and sell individual ETF shares among themselves at market prices throughout the day. ETFs therefore possess characteristics of traditional open-end mutual funds and UITs, which issue redeemable shares, and of closed-end mutual funds, which generally issue shares that trade at negotiated prices on national securities exchanges and are not redeemable. Foreign Currency Transactions. The value of the assets of the International Equity Fund, and the portion of the Conservative Allocation Fund investing in foreign securities, as measured in U.S. dollars may be affected favorably or unfavorably by changes in foreign currency exchange rates and exchange control regulations, and these Funds may incur costs in connection with conversions between various currencies. The Funds will conduct their foreign currency exchange transactions either on a spot (i.e., cash) basis at the spot rate prevailing in the foreign currency exchange market or through the use of forward contracts to purchase or sell foreign currencies. A forward foreign currency exchange contract involves an obligation by a Fund to purchase or sell a specific amount of currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract. These contracts are transferable in the interbank market conducted directly between currency traders (usually large commercial banks) and their customers. A forward contract generally has no deposit requirements, and no commissions are charged at any stage for trades. Neither type of foreign 14 currency transaction will eliminate fluctuations in the prices of the Funds portfolio securities or prevent loss if the prices of such securities should decline. The Conservative Allocation and International Equity Funds may enter into forward foreign currency exchange contracts only under two circumstances. First, when the Fund enters into a contract for the purchase or sale of a security denominated in a foreign currency, it may desire to lock in the U.S. dollar price of the security. The Fund will then enter into a forward contract for the purchase or sale, for a fixed amount of dollars, of the amount of foreign currency involved in the underlying securities transactions; in this manner the Fund will be better able to protect itself against a possible loss resulting from an adverse change in the relationship between the U.S. dollar and the subject foreign currency during the period between the date the securities are purchased or sold and the date on which payment is made or received. Second, when the Advisor believes that the currency of a particular foreign country may suffer a substantial decline against the U.S. dollar, a Fund may enter into a forward contract to sell, for a fixed amount of dollars, the amount of foreign currency approximating the value of some or all of the Funds securities denominated in such foreign currency. The precise matching of the forward contract amounts and the value of the securities involved generally will not be possible since the future value of those securities may change between the date the forward contract is entered into and the date it matures. The projection of short-term currency market movement is extremely difficult, and the successful execution of a short-term hedging strategy is highly uncertain. The Advisor does not intend to enter into such forward contracts under this second circumstance on a regular or continuous basis. The Funds will not enter into such forward contracts or maintain a net exposure to such contracts when the consummation of the contracts would obligate the Funds to deliver an amount of foreign currency in excess of the value of the Funds securities or other assets denominated in that currency. The Advisor believes that it is important to have the flexibility to enter into such forward contracts when it determines that to do so is in the best interest of the Funds. The Funds custodian bank segregates cash or equity or debt securities in an amount not less than the value of the Funds total assets committed to forward foreign currency exchange contracts entered into under the second circumstance. If the value of the securities segregated declines, additional cash or securities are added so that the segregated amount is not less than the amount of the Funds commitments with respect to such contracts. Under normal circumstances, the Funds expect that any appreciation (depreciation) on such forward exchange contracts will be offset approximately by the (depreciation) appreciation in translation of the underlying foreign investment arising from fluctuations in foreign currency exchange rates. The Funds will experience the unrealized appreciation or depreciation from the fluctuation in a foreign currency forward contract as an increase or decrease in the Funds net assets on a daily basis, thereby providing an appropriate measure of the Funds financial position and changes in financial position. Foreign Securities. Foreign securities are typically subject to different taxation, regulation, trading volume and currency controls, than U.S. securities, as well as the possibility of expropriation and lack of uniform accounting and reporting standards than U.S. securities. While there may be investment opportunities in foreign securities, there also may be investment risks not usually associated with U.S. securities. Foreign securities investments may be affected by changes in currency, rates or exchange control regulations, changes in governmental administration or economic or monetary policy (in the United States and abroad) or changed circumstances in dealings between nations. Dividends paid by foreign issuers may be subject to withholding and other foreign taxes that may decrease the net return on these investments as compared to dividends paid to the Fund by domestic corporations. There may be less publicly available information about foreign issuers than about domestic issuers, and foreign issuers are not subject to uniform accounting, auditing and financial reporting standards and requirements comparable to those of domestic issuers. Securities of some foreign issuers are less liquid and more volatile than securities of comparable domestic issuers and foreign brokerage commissions are generally higher than commissions in the United States. Foreign securities markets may also be less liquid, more volatile and subject to less government supervision than those in the United States. Investments in foreign countries could be affected by other factors not present in the United States, including expropriation, confiscatory taxation and potential difficulties in enforcing contractual obligations. Securities purchased on foreign exchanges may be held in custody by a foreign bank or a foreign branch of a domestic bank. American Depositary Receipts (ADRs) and American Depositary Shares (ADSs) are traded in U.S. securities markets and represent the securities of foreign issuers. While ADRs and ADSs may not necessarily be denominated in the same 15 currency as the foreign securities they represent, many of the risks associated with foreign securities may also apply to ADRs and ADSs. The investments the Conservative Allocation and International Equity Fund make in Taiwanese companies are subject to the risks of the continuing hostility between China and Taiwan. In addition, Taiwans growth has to a significant degree been export-driven with the U.S. as a key market. Therefore, Taiwan is affected by changes in the economies of the U.S. and other primary trading partners and by competing export-driven Asian economies. Also, Taiwan, as an island, has very limited natural resources, resulting in dependence on foreign sources particularly for energy. The Korean government has historically imposed significant restrictions and controls on foreign investors. Under the current regulations, foreign investors are allowed to invest in almost all shares listed on the Korean Stock Exchange. From time to time, many of the securities trade among non-Korean residents at a premium over the market price. Foreign investors may effect transactions with other foreign investors off the exchange in the shares of companies that have reached the maximum aggregate foreign ownership limit through a securities company in Korea. These transactions typically occur at a premium over prices on the exchange. Investment in Korean companies subjects the Conservative Allocation and International Equity Funds to the risks of political, economic or social instability in Korea, and to changes in Korean law or regulations. In addition, there is the possibility of the imposition of currency-exchange controls, foreign withholding tax on the interest income payable on such instruments, foreign controls, seizure or nationalization of foreign deposits or assets, or the adoption of other government restrictions. Korea is also subject to political instability and/or military conflict. The Funds are not expected to be subject to any Korean income taxes other than Korean withholding taxes. However, there may be changes in the treaty provisions, which may cause significant additional withholding or other taxes to apply to the Funds. Foreign investment in the securities of issuers in India is usually restricted or controlled to some degree. In India, Foreign Institutional Investors (FIIs) may predominately invest in exchange-traded securities (and securities to be listed, or those approved on the over-the-counter exchange of India) subject to certain conditions. FIIs have to apply for registration to the Securities and Exchange Board of India and to the Reserve Bank of India for permission to trade in Indian securities. The International Equity Fund and the Conservative Allocation Fund have registered to trade in India. FIIs are required to observe certain investment restrictions, including ownership ceilings on the total issued share capital of any one company. Under normal circumstances, income, gains and initial capital with respect to such investments are freely repatriatable, subject to payment of applicable Indian taxes. However, there can be no assurance that the Indian government in the future, whether for purposes of managing its balance of payments or for other reasons, will not impose restrictions on foreign capital remittances abroad or otherwise modify the exchange control regime applicable to FIIs in a way that may adversely affect the ability of the Fund to repatriate its income and capital. The Conservative Allocation and International Equity Funds may invest in the stock of passive foreign investment companies (PFICs) in accordance with their investment objectives, policies and restrictions. A PFIC is a foreign corporation that, in general, meets either of the following tests: (1) at least 75% of its gross income is passive or (2) an average of at least 50% of its assets produce, or are held for the production of, passive income. Under certain circumstances, the Fund may be subject to federal income tax on a any excess distribution (which is made up of a defined portion of distributions to shareholders of the PFIC and any gain on their disposition of the PFIC stock), plus interest thereon, even if the Fund distributes such income as a taxable dividend to its shareholders. The balance of the PFIC income will be included in the Funds investment company taxable income and, accordingly, will not be taxable to it to the extent that income is distributed to its shareholders. If the Fund invests in a PFIC and elects to treat the PFIC as a qualified electing fund (QEF), then in lieu of the foregoing tax and interest charge, the Fund will be required to include in income each year its pro rata share of the QEFs annual ordinary earnings and net capital gain (the excess of net long-term capital gain over net short-term capital loss) which probably would have to be distributed to its shareholders to satisfy the Funds Distribution Requirement and avoid imposition of the Excise Tax even if those earnings and gain were not received by the Fund. In most instances it will be very difficult, if not impossible, to make this election because of certain requirements thereof. Finally, neither of the foregoing will apply if the Fund elects to mark-to-market the gains of the PFIC annually. In such a case, these gains will be treated as ordinary income. Illiquid and Restricted Securities. Each of the Conservative Allocation, Mid Cap Value, Small/Mid Cap, Sustainable Core Opportunities and Sustainable Emerging Companies Funds may invest in illiquid and restricted securities with up to 15% of its net assets. In addition, the small- and mid-capitalization companies in which the Mid Cap Growth, Mid Cap Value, Small Company, Small/Mid Cap and Sustainable Emerging Companies Funds invest and the municipal securities in which the Georgia Municipal Bond Fund invests may become illiquid. The Balanced Fund may not invest 16 in illiquid securities, except Rule 144A securities that are deemed liquid. In promulgating Rule 144A under the Securities Act of 1933 (Securities Act), the SEC stated that although the ultimate responsibility for liquidity determinations rests with a funds board of directors, the board may delegate the day-to-day function of determining liquidity to the investment advisor provided the board retains sufficient oversight. The Board will consider the adoption of policies and procedures for the Balanced and Conservative Allocation Funds for the purpose of determining whether Rule 144A Securities and, for the Conservative Allocation Fund, corporate loans, in which such Fund proposes to invest are liquid or illiquid and will consider guidelines under these policies and procedures pursuant to which the Advisor will make these determinations on an ongoing basis. In making these determinations, consideration will be given to, among other things, the frequency of trades and quotes for the investment, the number of dealers willing to sell the investment and the number of potential purchasers, dealer undertakings to make a market in the investment, the nature of the investment, the time needed to dispose of the investment, the method of soliciting offers, and the mechanics of transfer. The Board will review periodically purchases and sales of Rule 144A Securities by the Balanced and Conservative Allocation Funds, and corporate loans by the Conservative Allocation Fund. To the extent that liquid Rule 144A Securities or corporate loans or other securities in which the Funds invest become illiquid, due to the lack of sufficient qualified institutional buyers or market or other conditions, the Advisor, under the supervision of the Board, will consider appropriate measures to enable the Fund to maintain sufficient liquidity for operating purposes and to meet redemption requests. If institutional trading in restricted securities were to decline to limited levels, the liquidity of these Funds could be adversely affected. If an investment becomes illiquid, the affected Funds Advisor will determine the best course of action to permit the Fund to realize maximum value, which could include, among other possibilities, continuing to hold or seeking a private sale. Initial Public Offerings. From time to time, the Advisor or Steinberg may invest for a client, including the Funds, in securities being offered in an initial or secondary public offering (IPO), if the Advisor or Steinberg believes the investment is appropriate and desirable for that client. In making this judgment, the Advisor or Steinberg may consider, among other things, the clients investment objectives, restrictions and tax circumstances; the clients tolerance for risk and high portfolio turnover; the nature, size and investment merits of the IPO; the size of the clients account, cash availability, other holdings, asset allocation and other current or expected competing investment opportunities that may be available for the account; if the Advisor or Steinberg contemplates holding the investment for the clients account, as opposed to immediately selling it, whether a meaningful position in the IPO securities could be obtained for the account; and expected transaction, custodial and other costs to the client in making the investment. The Advisor or Steinberg also may consider the number and nature of the accounts past participation in IPOs and any indicators of the clients contribution to the availability of the particular investment opportunity or IPO investment opportunities generally, including the amount of brokerage commissions and underwriter compensation generated by the client account. After weighing these and other relevant factors, the Advisor or Steinberg may decide to invest in a particular IPO for some but not all clients, or for no clients. IPO investments made may be in amounts that are not equal or proportionate to the participating accounts asset size. The Advisor or Steinberg may make different investment decisions for different clients about the same IPO. A Fund or other clients access to profitable IPOs may be limited. Investing in IPOs is risky, and the prices of stocks purchased in IPOs tend to fluctuate more widely than stocks of more established companies. In addition, when a Fund or other client account is small, profitable IPOs may greatly increase the Fund or accounts total return, but the same level of performance is not likely to be achieved when an account grows larger. Hot issues are IPOs that trade at a premium when secondary market trading begins. Typically, the demand for hot issues exceeds the supply, and the amount of any hot issue IPO made available to an investment manager like the Advisor is usually limited. In addition, IPO underwriters tend to offer hot issues on a priority basis to investors that have invested or are likely to invest in other offerings underwritten by the same firm or that have executed a significant volume of trades through the firm. Lower-Quality Securities. The Conservative Allocation Fund may invest up to 45% of its assets, and the fixed income portion of the Balanced Fund may invest up to 20% of its total assets, in debt securities which are rated below investment grade, i.e., lower than Baa by Moodys Investors Service, Inc. (Moodys) or lower than BBB by Standard & Poors Ratings Services (Standard & Poors) or which, in the Advisors judgment, possess similar credit characteristics. See Appendix A - Description of Bond Ratings for additional information regarding ratings of debt 17 securities. The Advisor considers the ratings assigned by Standard & Poors or Moodys as one of several factors in its independent credit analysis of issuers. Such securities are considered by Standard & Poors and Moodys to have varying degrees of speculative characteristics. Consequently, although securities rated below investment grade can be expected to provide higher yields, such securities may be subject to greater market price fluctuations and risk of loss of principal than lower yielding, higher rated debt securities. For Funds other than the Conservative Allocation Fund, investments in such securities will be made only when, in the judgment of the Advisor, such securities provide attractive total return potential relative to the risk of such securities, as compared to higher quality debt securities. Mortgage-Backed Securities. Mortgage-backed securities represent direct or indirect participations in, or are secured by and payable from, mortgage loans secured by real property, and include single- and multi-class pass-through securities and collateralized mortgage obligations. Such securities may be issued or guaranteed by U.S. government agencies or instrumentalities, such as the Federal Home Loan Mortgage Corporation, Government National Mortgage Association and the Federal National Mortgage Association, or by private issuers, generally originators and investors in mortgage loans, including savings associations, mortgage bankers, commercial banks, investment bankers, insurance companies and special purpose entities (collectively, private lenders). Mortgage-backed securities issued by private lenders may be supported by pools of mortgage loans or other mortgage-backed securities, which are typically issued without any governmental guarantee of the underlying mortgage assets but with some form of non-governmental credit enhancement. The rate of principal payment on mortgage-backed securities generally depends on the rate of principal payments received on the underlying assets that in turn, may be affected by a variety of economic and other factors. As a result, the yield on any mortgage-backed security is difficult to predict with precision and actual yield to maturity may be more or less than the anticipated yield to maturity. The yield characteristics of mortgage-backed securities differ from those of traditional debt securities. Among the principal differences are that interest and principal payments are made more frequently on mortgage-backed securities, usually monthly, and that principal may be prepaid at any time because the underlying mortgage loans or other assets generally may be prepaid at any time. As a result, if the Fund purchases these securities at a premium, a prepayment rate that is faster than expected will reduce yield to maturity, while a prepayment rate that is slower than expected will have the opposite effect of increasing the yield to maturity. Conversely, if the Fund purchases these securities at a discount, a prepayment rate that is faster than expected will increase yield to maturity, while a prepayment rate that is slower than expected will reduce yield to maturity. Amounts available for reinvestment by the Fund are likely to be greater during a period of declining interest rates and, as a result, are likely to be reinvested at lower interest rates than during a period of rising interest rates. Accelerated prepayments on securities purchased by the Fund at a premium also impose a risk of loss of principal because the premium may not have been fully amortized at the time the principal is prepaid in full. The market for privately issued mortgage-backed securities is smaller and less liquid than the market for government-sponsored mortgage-backed securities. Mortgage-backed securities may be issued in either a single class or in multiple classes, which are commonly referred to as a CMO. Multiple classes may permit the issuance of securities with payment terms, interest rates, or other characteristics differing both from those of each other and from those of the underlying assets. Examples include so- called strips (mortgage-backed securities entitling the holder to disproportionate interests with respect to the allocation of interest and principal of the assets backing the security), and securities with class or classes having characteristics that mimic the characteristics of non-mortgage-backed securities, such as floating interest rates (i.e., interest rates which adjust as a specified benchmark changes) or scheduled amortization of principal. Z-tranches (or Z bonds), also known as Accretion-Directed Bonds or Accrual Bonds, are classes of CMOs that pay no interest for an extended period of time. In lieu of monthly interest payments, a Z-tranche is credited the monthly accrued interest in the form of accreted principal value or negative amortization. During the accrual period, the principal amount outstanding of the Z-tranche increases at a fixed compounding interest rate eliminating reinvestment risk should interest rates decline. Z-tranches are typically structured to be the last cash-flow tranche of a CMO structure possessing average life of 18 to 22 years, although some may be structured to carry intermediate average lives. After the earlier tranches of the CMO structure have been retired, the Z-tranche starts to receive cash payments that include both principal and interest on a monthly basis. Z-bonds are generally considered long-duration assets whose prices can fluctuate significantly with changes in interest rates. Municipal Bond Insurance. Certain of the municipal obligations held in the portfolio of the Georgia Municipal Bond Fund may be insured. Different types of such insurance include a New Issue Insurance Policy, a Mutual Fund Insurance Policy or a Secondary Market Insurance Policy. 18 A New Issue Insurance Policy is obtained by the issuer of the securities, and all premiums for such a policy are paid in advance by the issuer. Such policies are generally used by an issuer to increase the credit rating of a lower-rated security, and therefore may increase both the purchase price and the subsequent resale value of a security for a Funds portfolio. They are non-cancellable and continue in force as long as the securities are outstanding and the respective insurers remain in business. Premiums for issuer insurance are paid in advance by the issuer and are reflected in a somewhat higher purchase price paid by the Georgia Municipal Bond Fund for these obligations. The creditworthiness of the issuer will be evaluated in order to determine its ability to meet its obligations to pay interest and repay principal. The insurance covers the event that the issuer defaults on an interest payment or principal repayment; if this occurs, the insurer will be notified and will make payment to the bondholders. There is, however, no guarantee that the insurer will meet its obligations. These insurance policies do not protect bondholders from adverse changes in interest rates. A Mutual Fund Insurance Policy is used to guarantee specific bonds only while owned by a mutual fund. If a Fund were to purchase such a policy, payment of the annual premiums would reduce such Funds current yield. A Secondary Market Insurance Policy is purchased by an investor subsequent to a securitys issuance and generally insures a particular security for the remainder of its term. The Georgia Municipal Bond Fund may purchase securities which already have been insured under a Secondary Market Insurance Policy by a prior investor, or such Funds may purchase such a policy from a vendor providing such a service. Non-Diversified Fund. The Georgia Municipal Bond, Growth Leaders and Mid Cap Value Funds are each non- diversified under the 1940 Act. Therefore, the Fund could invest all of its assets in securities of a single issuer. However, each Fund intends to comply with Subchapter M of the Code, which requires that at least 50% of its total assets must be comprised of individual issues, each of which represents no more than 5% of the Funds total assets and not more than 10% of the issuers outstanding voting securities. Those issues which represent more than 5% of the Funds total assets must be limited in the aggregate to 50% of the Funds total assets, provided, however, that no more than 25% of the Funds total assets may be invested in any one issuer or in qualified publicly-traded partnerships. For these purposes, a security is considered to be issued by the governmental entity (or entities) whose assets or revenues back the security, or in the case of a private activity bond that is backed only by the assets and revenues of a non- governmental user, a security is considered to be issued by such non-governmental user. In accordance with SEC regulations, the guarantor of a guaranteed security may be considered to be an issuer in connection with such guarantee. Since investment return on a non-diversified portfolio typically is dependent upon the performance of a smaller number of securities relative to the number held in a diversified portfolio, the Fund is more susceptible to economic, political and regulatory developments and the change in value of any one security will have a greater effect on the overall value of a non-diversified portfolio and thereby subject its net asset value per share to greater fluctuations. Real Estate Investment Trusts. The Small Company and Small/Mid Cap Funds may invest in real estate investment trusts (REIT). REITs are entities that invest in different kinds of real estate or real estate related assets, including shopping centers, office buildings, hotels, and mortgages secured by real estate. There are basically three types of REITs: (a) equity REITS, the most common type of REIT, invest in or own real estate and make money for investors from the rents they collect; (b) mortgage REITs lend money to owners and developers or invest in financial instruments secured by mortgages on real estate; and (c) hybrid REITS are a combination of equity and mortgage REITs. The Code lists the conditions a company must meet to qualify as a REIT. For example, the company must pay 90% of its taxable income to shareholders every year. It must also invest at least 75% of its total assets in real estate-related assets, cash items and government securities and generate 75% or more of its gross income from investments in or mortgages on real property. Repurchase Agreements. Each of the Funds, except the Georgia Municipal Bond Fund, to a limited extent may enter into repurchase agreements with selected banks and broker-dealers under which the Fund purchases securities issued or guaranteed by the U.S. government or its agencies or instrumentalities (U.S. Government Securities) and agrees to resell the securities at an agreed upon time and at an agreed upon price. The difference between the amount a Fund pays for the securities and the amount it receives upon resale is interest income to the Fund. Failure of the seller to repurchase the securities as agreed may result in a loss to a Fund if the market value of the securities has fallen to less than the repurchase price. In the event of such a default, a Fund may also experience certain costs and be delayed or prevented from recovering or liquidating the collateral securities, which could result in further loss to a Fund. The Funds will use repurchase agreements as a means of making short-term investments of seven days or less and in aggregate amounts of not more than 25% of the net assets of the Fund. All repurchase agreements used by the Funds 19 will provide that the value of the collateral underlying the repurchase agreement always will be equal to at least 102% of the repurchase price. The Advisor or Steinberg will monitor on a continuing basis the creditworthiness of all parties with which it might enter into repurchase agreements and will enter into repurchase agreements only if it determines that the credit risk of such a transaction is minimal. Sector Concentration. From time to time, a Fund may invest substantially in a particular sector. Returns in an economic sector may trail returns from other economic sectors. As a group, sectors tend to go through cycles of doing better or worse than the securities market in general. These periods may last several years. In addition, the sectors that dominate the market change over time. Consumer Cyclicals . Companies in this sector are subject to changing levels of consumer confidence and spending, changes in demographics and consumer tastes, and interest rate levels. Consumer Staples . This sector is subject to government regulations regarding food additives and production methods. In addition, tobacco companies may be adversely affected by legislation and/or by litigation. Also, the success of food and soft drink may be strongly affected by fads, marketing campaigns and other factors affecting supply and demand. Energy . The securities of energy companies are subject to changes in value and dividend yield that depend to a large extent on the price and supply of energy fuels. Swift price and supply fluctuations of energy fuels may be caused by events relating to international politics, energy conservation, the success of exploration projects, currency exchange rate fluctuations, and tax and other regulatory policies of various governments. Financials . Companies in the financial sector are subject to extensive governmental regulation, which may limit both the amounts and types of loans and other financial commitments they can make, and the rates and fees they can charge. Profitability is largely dependent on the availability and cost of capital, and can fluctuate significantly when interest rates change. Credit losses resulting from financial difficulties of borrowers also can negatively impact the sector. Healthcare . Companies in the healthcare sector are subject to patent considerations, regulatory approval of products and other government regulation, and rapid obsolescence of their products and services. Industrial . Companies in the industrial sector are affected by supply and demand for their specific product or service and for industrial sector products in general. Government regulation, world events and economic conditions will affect the performance of these companies. Transportation stocks, in particular, are cyclical and have occasional sharp price movements from changes in the economy, fuel prices, labor agreements and insurance costs. Materials . Companies in the materials sector may be affected by the level and volatility of commodity prices, the exchange value of the dollar, import controls, and worldwide competition. Other risks may include liability for environmental damage, depletion of resources, and safety and pollution control laws. This sector may also be affected by capital spending, profitability, interest rates, economic cycles, technology advancements, labor relations, and government regulations. Technology . The value of companies in the technology sector is subject to rapidly changing technology, government regulation, and relatively high risks of obsolescence caused by scientific and technological advances. Smaller companies in this sector face greater risk of business failure. Also, the securities of these companies generally have higher price/earning (P/E) ratios than the general stock market. The higher the P/E, the more earnings growth investors are expecting. However, stocks with a higher P/E are considered riskier than stocks with a lower P/E, lower growth, and proven earnings. Telecommunications. This sectors risks include rapid obsolescence, lack of standardization and/or compatibility with existing technologies, and a dependency on patent and copyright protection. Both federal and state regulations may affect the prices of securities in this sector. The sector is also subject to heavy market share competition and foreign competition. The sector has seen heavy consolidation, which may lead to greater regulatory oversight. Utilities . Utility companies are at risk for increases in fuel and other operating costs; the cost of borrowing to finance capital construction; restrictions on operations, costs and delays in connection with environmental and nuclear safety regulations; and problems obtaining natural gas for resale or fuel for generating electricity. Other risks include those related to the power plants construction and operation; energy conservation efforts and regulatory changes. 20 Securities Lending Program. In a securities lending program, Funds may lend securities to broker-dealers and other institutional borrowers that meet credit requirements and other criteria. Typically, the criteria include that the borrower pledges to the Fund cash collateral (or other approved high quality collateral) in an amount equal to at least 100% of the market value of the securities loaned (with such collateralization valued by the securities lending agent on a daily basis and adjusted accordingly). The securities lending agent pays to the Fund a negotiated percentage of the interest earned on investments of cash collateral and of the lending fee paid by the borrower (when non-cash collateral is pledged by the borrower). In determining whether to lend securities to a particular broker-dealer or institutional borrower, the securities lending agent will generally consider, and during the period of the loan will monitor, all relevant facts and circumstances of the securities loan including the creditworthiness of the borrower. The Fund retains the authority to terminate a securities loan. The Fund pays reasonable administrative and custodial fees in connection with each securities loan, and a negotiated portion of the interest earned on the investment of the cash collateral first to the borrower (as a rebate) and, to the extent of any remaining earned interest, a negotiated percentage to the securities lending agent. The Fund receives from the borrower amounts equivalent to any dividends, interest, or other distributions while the securities are on loan (substitute payments). Substitute payments are not to be treated as either dividends or interest received with respect to the loaned securities for federal income tax purposes. The Fund retains certain ownership rights with respect to the loaned securities (such as voting and subscription rights, and rights to dividends, interest, or other distributions) when retaining such rights is considered to be in the Funds best interest. The cash collateral received from each borrower will be invested by the securities lending agent in high-quality investments (including money market instruments and repurchase agreements). Such investments may include investments in mutual funds or similar investment companies that are affiliated with the securities lending agent or the Funds custodian, subject to compliance with all applicable laws, regulations and orders. Short-Hold Trading Strategy. The Conservative Allocation Fund and High-Yield Bond Fund each may have the opportunity to participate in the primary market for new fixed-income issues offered by issuers and/or underwriters at prices the Funds manager(s) deem(s) favorable, based on factors such as the supply of bonds in the marketplace and economic conditions. When one of the Funds receives less than an optimal allocation in such new issues or when it is otherwise in the Funds bests interests, the Fund may decide to purchase these new security issues at the negotiated opening price, and shortly thereafter offer to sell all or a part of the Funds purchased allocation to third-party interested purchasers at a higher price, depending on market conditions. Because these Funds are at risk for the purchased amount of these new issues, they may experience losses on these trades. State-Specific Investments. The Georgia Municipal Bond Fund is particularly sensitive to changes in the economic conditions and governmental policies of the State of Georgia. Georgia generally issues long-term debt obligations in the form of general obligation debt or guaranteed revenue debt. Georgia may also guarantee revenue obligations issued by an instrumentality of Georgia. Nearly all of this debt must be confirmed in a judicial proceeding prior to issuance. The Georgia Constitution prohibits any general obligation debt or certain guaranteed revenue debt if the highest aggregate annual debt service requirement for the then-current year or any subsequent fiscal year for outstanding general obligation debt and guaranteed revenue debt, including the proposed debt, exceeds 10% of the total revenue receipts, less refunds, of the Georgia Treasury in the fiscal year immediately preceding the year in which the debt is to be incurred. Georgias highest annual debt service requirement is 5.7% of the previous years revenue collections. The Georgia State Road and Tollway Authority, which owns, operates and finances road and mass transit improvements, may also incur debt secured by a pledge of state motor fuel taxes and federal highway reimbursements. Georgias fiscal year ends June 30. For the 2007 fiscal period, the states assets exceed its liabilities by $22.3 billion, of which $2.7 billion may be used to meet its obligations to creditors and citizens. Georgias long-term liabilities were $10.5 billion, of which 73% is general obligation debt. The states revenue was comprised of 8.5% sales and charges for services, 30.9% operating grants and contributions, 54.9% general taxes, 3.7% capital grants and contributions and 2% other general revenue. Georgias expenses comprised of 5.5% transportation, 2.4% economic development and assistance, 8% transfer to higher education, 37.8% health and welfare, 31.9% education, 6.1% public safety, 5.9% general government and 2.5% other. Moodys Investors Service, Fitch Ratings and Standard and Poors Corporation rate Georgias general obligation bonds Aaa, AAA and AAA, respectively. 21 This information is generally obtained from the State of Georgia Comprehensive Annual Financial Report for the fiscal year ended June 30, 2007. Syndicated Bank Loans. The Conservative Allocation Fund may invest in syndicated bank loans. Syndicated bank loan participations are interests in amounts owed by a corporate, governmental or other borrower to another party. They may represent amounts owed to lenders or lending syndicates to suppliers of goods or services, or to other parties. The Fund will have the right to receive payments of principal, interest and any fees to which it is entitled only from the lender selling the participation and only upon receipt by the lender of the payments from the borrower. In connection with purchasing participations, the Fund generally will have no right to enforce compliance by the borrower with the terms of the loan agreement relating to the loan, nor any rights of set-off against the borrower, and the Fund may not directly benefit from any collateral supporting the loan in which it has purchased the participation. As a result, the Fund will be subject to credit risk of both the borrower and the lender that is selling the participation. In the event of the insolvency of the lender selling a participation, the Fund may be treated as a general creditor of the lender and may not benefit from any set-off between the lender and the borrower. The Fund could be held liable as co-lender under legal theories of lender liability. In addition, if the loan is foreclosed, the Fund could be part owner of any collateral and could bear the costs and liabilities of owning and disposing of the collateral. The Fund anticipates that syndicated bank loans could be sold only to a limited number of institutional investors. In addition, some syndicated bank loans may not be rated by major rating agencies and may not be protected by the securities laws. Investments in syndicated bank loans involve risk of loss in case of default or insolvency of the borrower. Syndicated bank loans may not be readily marketable and may be subject to restrictions on resale. Tax-Exempt Obligations. The Georgia Municipal Bond Fund may invest in municipal obligations that constitute private activity bonds under the Code, which may subject certain investors to a federal alternative minimum tax (AMT). The provisions of the Code relating to private activity bonds generally apply to bonds issued after August 15, 1986, with certain transitional rule exemptions. Long-term obligations normally are subject to greater market fluctuations as a result of changes in interest rates and market conditions than are short-term obligations. General obligation bonds are secured by the issuers pledge of its full faith, credit and taxing power in support of the payment of principal and interest. Revenue bonds are usually payable only from the revenues derived from a particular facility or class of facilities or, in some cases, from the proceeds of a special excise tax or other specific revenue source such as the user of the facility being financed. Tax- exempt private activity bonds (including industrial development bonds) are in most cases revenue bonds and are not payable from the unrestricted revenues of the issuer. Consequently, the credit quality of private activity bonds usually is related directly to the credit standing of the corporate user of the facility involved. In addition, the Georgia Municipal Bond Fund may invest in short-term municipal obligations (commonly referred to as municipal notes). Municipal notes often are used to provide for short-term capital needs and generally have maturities of one year or less. Municipal notes include variable and floating rate demand obligations, tax anticipation notes, revenue anticipation notes, construction loan notes and bond anticipation notes. The Georgia Municipal Bond Fund may invest up to 20% of its assets in securities that do not generate income exempt from federal and Georgia state income taxes. The Fund may also invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if GLOBALT believes that adverse market or other conditions warrant. This is to attempt to protect the Funds assets from a temporary unacceptable risk of loss. If the Fund takes a temporary defensive position, it may not achieve its investment objective. The· Fund intends to minimize the payment of taxable income to shareholders by investing in municipal bonds in reliance on an opinion of bond counsel to the issuer of each bond that the interest paid will be excludable from gross income for federal income tax purposes and, where relevant, for state personal income tax purposes. Such securities, however, may be determined to pay, or have paid, taxable income subsequent to the Fund's acquisition of the securities. In that event, the Internal Revenue Service may demand that the Fund pay taxes on such interest and, if the Fund agrees to do so, its yield could be adversely affected. In addition, the treatment of dividends previously paid or to be paid by the Fund as "exempt-interest dividends" could be adversely affected, subjecting the Fund's shareholders to increased federal income tax liabilities, and possible penalties and interest. If any municipal bond held by the Fund is deemed to pay interest subject to federal income tax, the Fund will attempt to dispose of the security as soon as practicable. 22 In addition to the risk that a particular municipal bond may be found to be taxable, future legislative proposals, if enacted into law, regulations, rulings or court decisions may cause interest on municipal bonds to be subject, directly or indirectly, to federal income taxation or to state or local income taxation, or may otherwise prevent the Fund from realizing the full current benefit of the tax-exempt status of such securities. Any such change could also affect the market price of such municipal bonds, and thus the value of an investment in the Fund. The United States· Supreme Court has agreed to review and has heard oral arguments regarding a decision of the Court of Appeals of Kentucky that held that it was a violation of the Commerce Clause of the United States Constitution for the State of Kentucky to exempt from state income tax the interest on bonds issued by Kentucky and its political subdivisions, while subjecting the interest on bonds issued by other states and their political subdivisions to the state income tax. It is not possible to predict how the Supreme Court will decide this case, or, if it affirms the decision of the Kentucky court, how states that presently exempt in-state bonds while taxing interest on out-of-state bonds, such as Georgia, will eliminate this disparity. A decision affirming the decision of the Kentucky Court of Appeals may affect the tax advantage of investing in a municipal bond fund that primarily holds tax-exempt securities issued by the investor's state of residence. There is a risk that a particular municipal bond may be found to be taxable. In addition, future legislative proposals, if enacted into law, regulations, rulings or court decisions may cause interest on municipal bonds to be subject, directly or indirectly, to federal income taxation or to state or local income taxation, or the value of municipal bonds to be subject to state or local intangible personal property tax, or may otherwise prevent the Fund from realizing the full current benefit of the tax-exempt status of such securities. Any such change could also affect the market price of such municipal bonds, and thus the value of an investment in the Fund. The United States Supreme Court has agreed to review and has heard oral arguments regarding a decision of the Court of Appeals of Kentucky that held that it was a violation of the Commerce Clause of the United States Constitution for the State of Kentucky to exempt from state income tax the interest on bonds issued by Kentucky and its political subdivisions, while subjecting the interest on bonds issued by other states and their political subdivisions to the state income tax. It is not possible to predict how the Supreme Court will decide this case, or, if it affirms the decision of the Kentucky court, how states that presently exempt in-state bonds while taxing interest on out-of-state bonds, such as Georgia, will eliminate this disparity. A decision affirming the decision of the Kentucky Court of Appeals may affect the tax advantage of investing in a municipal bond fund that primarily holds tax-exempt securities issued by the investors state of residence. U.S. Government Securities. U.S. government securities are issued by the U.S. government or its agencies or instrumentalities, including Treasury bills, notes, and bonds; securities issued by the Federal Housing Administration, Farmers Home Administration, Export-Import Bank of the United States, Federal Farm Credit Bank, Small Business Administration, and the Government National Mortgage Association (GNMA), including GNMA pass-through certificates, whose securities are supported by the full faith and credit of the United States; securities issued by the Federal Home Loan Banks, Federal Intermediate Credit Banks, and the Tennessee Valley Authority, which securities are supported by the right of the agency to borrow from the U.S. Treasury; securities issued by the Federal National Mortgage Association, which securities are supported by the discretionary authority of the U.S. government to purchase certain obligations of the agency or instrumentality; and securities issued by the Student Loan Marketing Association, the Inter-American Development Bank, and International Bank for Reconstruction and Development, which securities are supported only by the credit of such agencies. Although the U.S. government provides various types of financial support to U.S. government-sponsored agencies or instrumentalities, no assurance can be given that it will always do so and not all U.S. Government Securities are guaranteed or backed by the full faith and credit of the U.S. government. The U.S. government and its agencies and instrumentalities do not guarantee the market value of their securities. Consequently, the market value of such securities will fluctuate. Variable or Floating Rate Notes. The Georgia Municipal Bond Fund may invest in variable or floating rate demand obligations, which are securities that provide for adjustment in their interest rates at intervals ranging from daily to up to one year based upon prevailing market rates for similar investments and an adjustment formula that is intended to maintain the market value of the security at par. These obligations normally have a stated maturity in excess of one year but permit the holder to demand repayment of principal plus payment of accrued interest at any time upon a specified number of days notice. The Georgia Municipal Bond Fund will invest in such securities only if it will have the right to receive repayment of principal and payment of accrued interest within seven days. Some notes may be rated by credit 23 rating agencies but unrated notes purchased by the Funds, in GLOBALTS opinion, will be of comparable quality at the time of purchase to instruments that are rated as high quality. Where necessary to ensure that an unrated note is of high quality, the Funds will require that the issuers obligation to pay the principal of the note be backed by an unconditional domestic or foreign bank letter or line of credit, guarantee or commitment to lend. In such a case, the quality of the bank will be looked to for purposes of satisfying the Funds quality standards. In addition, GLOBALT will consider that foreign banks are not subject to the same regulations as are domestic banks and may be involved in different business activities and have different risks. Although there may be no active secondary market for a particular instrument, the Funds may, upon notice, exercise a notes demand feature or resell the note at any time to a third party. If a significant portion of a Funds assets were invested in notes of a single issuer, however, the issuers ability to meet the demand feature could affect that Funds liquidity. Included in the variable and floating rate demand instruments that the Georgia Municipal Bond Fund may purchase are participations in municipal obligations purchased from and owned by financial institutions, primarily banks, the interest on which, in the opinion of counsel to the issuer, is excludable from gross income for federal income tax purposes and Georgia personal income taxes, respectively. In determining average weighted portfolio maturity, an instrument will be deemed to have a maturity equal to the longer of the period remaining to the next interest rate adjustment or the demand notice period. When Issued Purchases. The Georgia Municipal Bond, Government Securities and Short Maturity Government Funds and the bond portion of the Balanced and Conservative Allocation Funds may purchase bonds on a when issued or delayed-delivery basis. Delivery of and payment for these bonds could take place a month or more after the date of the transaction. During this time, the value of the purchase commitment will fluctuate with the market for these bonds. However, when a Fund makes a commitment to purchase the bonds, the payment and interest terms of these issues are fixed. A Fund will make these commitments only with the intention of acquiring the bonds, but may sell those bonds before settlement date if the Advisor believes that would benefit shareholders. When a Fund purchases bonds on a when issued or delayed-delivery basis, it will provide its custodian with enough cash or short-term investments to pay the purchase price of these bonds upon delivery. This policy ensures that when issued or delayed-delivery purchases will not be used as a form of borrowing to make investments. MANAGEMENT OF THE FUNDS The officers of the Company run the day-to-day operations of the Funds under the supervision of the Board, which consist of 10 Directors. The Advisor, under agreements with the Company, supervises and assists in the management of the Funds and the purchase and sale of securities. In addition, the Advisor has retained the services of GLOBALT, with respect to the Georgia Municipal Bond Fund, and Steinberg, with respect to the Mid Cap Value Fund. During the fiscal year ended November 30, 2007, the Audit, Compliance and Pricing Committee (Audit Committee) of the Board, which is comprised of Directors who are not deemed interested persons, as defined in the 1940 Act (Independent Directors), held seven meetings. The Audit Committee reviews reports by management and the independent auditor relating to the integrity of the Funds financial reporting process and their internal controls, and, as appropriate, the internal controls of certain service companies; is directly responsible for the appointment, compensation, retention and oversight of the Funds independent auditor; oversees the quality, clarity and objectivity of the Funds financial statements and the independent audit thereof; provides an avenue of communication among the Board, management, and the independent auditor; acts as a liaison between the Board and the Chief Compliance Officer of the Funds (CCO), and monitors the performance by the CCO of the CCOs responsibilities under the procedures approved by the Board pursuant to Rule 38a-1 under the 1940 Act; oversees the procedures utilized for the valuation of portfolio securities owned by the Funds; and oversees the conflicts review process. The Board has adopted a written charter for the Audit Committee of the Board. The Governance, Contracts and Nominating Committee (Governance Committee) of the Board held four meetings during the fiscal year ended November 30, 2007. With respect to governance matters, the Governance Committee reviews board governance practices and procedures, board committee assignments and responsibilities, director compensation and director self-assessment. With respect to nominations of independent directors, the Governance Committee reviews the composition of the Board, considers nominations for independent director membership on the Board and evaluates candidates qualifications for Board membership and their independence from the Funds investment advisors and other principal service providers. When considering nominations, the Committee may consider referrals from a variety of sources, including current directors, management of the Funds, the Funds legal counsel and shareholders who submit nominations in accordance with any procedures specified in the Funds communications to shareholders. In its evaluation of potential nominees, the Governance Committee may consider such factors as it deems 24 appropriate, including the contribution that the person can make to the Board, with consideration being given to the persons business and professional experience, the specific financial, technical or other expertise possessed by the person and the persons reputation for high ethical standards and personal and professional integrity. Independent director nominee recommendations from shareholders should be sent to the Secretary of the Company. With respect to contract matters, the Governance Committee requests information regarding, and evaluates the terms of, the advisory agreements, administrative services agreements, distribution agreements and related distribution plans pursuant to Rule 12b-1 relating to the Funds; monitors the performance of advisors to the Funds, the distributor, and the administrative services providers. Biographical Information . The Independent Directors are listed below together with information regarding their age, address and business experience during the past five years. Each of the Directors oversees all of the funds that make up the Company. Each Director serves until his or her successor is elected and qualified, until the next regular meeting of the Board after such Director attains the age of 72 or until his or her death, resignation, or removal as provided in the Funds governing documents or by statute. Position and Length Principal Occupation(s) During Past Public Name, Address, Age of Time Served Five Years Directorships John D. Feerick (71) Director, since 1984 Fordham University School of Law  Wyeth 140 West 62nd Street Professor of Law since 1982; Dean, (a pharmaceutical New York, NY 10023 from 1982 to 2002; NYS Commission company)  on Judicial Elections, 2003-2007; Director, since 1987; Special Master of Family Emglom Health Homelessness in NYC  from 2003 (holding company of to 2005; Judicial Referee on School GHI and HIP) - Funding  2004 to 2005; American Director and member Arbitration Association, past of the Audit Chairman of the Board Committee, since 2006; New York State Commission on Public Integrity- since 2007 Keniston P. Merrill (71) Director, since 1987; Retired  Formerly Advisor Chair and National Life Drive Chair, 1990-1997 Chief Executive Officer Montpelier, VT 05604 Deborah G. Miller (58) Director, since 1995 Enterprise Catalyst Group (a Libby Glass  National Life Drive management consulting firm ) - Chief Director, since 2003; Montpelier, VT 05604 Executive Officer, since 2003; Wittenberg Ascendent Systems (a voice and University  Director messaging systems company) - Chief since 1998 Executive Officer, from 2005 until 2007; iCEO LLC (an employment agency )  Chief Executive Officer 2000 to 2003 John Raisian, Ph.D. (58) Director, since 1996 Hoover Institution at Stanford Hoover Institution University  Economist, since 1986 Stanford University Serra and Galvez Streets Stanford, CA 94305-6010 Nancy L. Rose (49) Director, since 2003 Massachusetts Institute of Technology CRA International, National Life Drive  Professor of Economics, since 1985; Inc. (a consulting Montpelier, VT 05604 National Bureau of Economic firm)  Director, Research  Director of Industrial since 2004 Organization Research Program, since 25 Position and Length Principal Occupation(s) During Past Five Years Public Name, Address, Age of Time Served Directorships 1990 Richard H. Showalter (60) Director, since 2003; Dartmouth-Hitchcock Alliance National Life Drive Lead Independent Senior Vice President and Chief Montpelier, VT 05604 Director since 2005 Financial Officer, since 1985; Mary Hitchcock Memorial Hospital-Senior Vice President and Treasurer from 1985  2007; Dartmouth-Hitchcock Clinic- Senior Vice President and Treasurer from 199-2007; Dartmouth- Hitchcock Medical Center- Treasurer from 1995- Present Susan M. Sterne (62) Director, since 1990; Economic Analysis Associates, Inc.  5 Glen Court Audit, Compliance President, since 1979 Greenwich, CT 06830 and Pricing Committee Chair, since 2007 Angela E. Vallot (51) Director, since 1996; Vallot Consultants  President, since Mary-Mount 370 Riverside Drive, Apt. 15E Governance, 2004; Colgate-Palmolive Company (a Manhattan College- New York, NY 10025 Contracts & consumer products company )  Vice Trustee. Since 2004. Nominating President - 2001 to 2003; Texaco, Committee Chair, Inc. (an integrated energy company ) since 2004  Director of Diversity, 1997 to 2001 Certain biographical and other information relating to the Directors who are officers and interested persons of the Funds as defined in the 1940 Act and to the other officers of the Funds is set forth below. Mr. MacLeay and Mr. Thwaites oversee all of series of the Company. Each Director serves until his or her successor is elected and qualified, or until his or her death, resignation, or removal as provided in the Funds governing documents or by statute. Each elected officer is elected by, and serves at the pleasure of, the Board. Name, Address, Age Position and Principal Occupation(s) During Past Five Years Public Length of Time Directorships Served Thomas H. MacLeay (58) Chair, since 2003; National Life Holding Company (a mutual Sentinel Variable National Life Drive Chief Executive insurance company) and National Life- 2003-2005 Products Trust (6) Montpelier, VT 05604 Officer Chairman of the Board, President and Chief Executive Officer, since 2002; President and Chief Operating Officer, 1996 to 2001; Sentinel Variable Products Trust - Chairman, since 2004; Chief Executive Officer, 2004 to 2005 ; NLV Financial Corporation- Chairman, President and CEO, 2002- present Christian W. Thwaites (50) President, Chief Advi sor - President & Chief Executive None National Life Drive Executive Officer and Officer, since 2005; National Life - Executive Montpelier, VT 05604 Director, since 2005 Vice President, since 2005; Sentinel Variable Products Trust - President and Chief Executive Officer, since 2005; Sentinel Financial Services Company (SFSC)  Chief 26 Name, Address, Age Position and Length of Time Public Served Principal Occupation(s) During Past Five Years Directorships Executive Officer since 2005, President 2005 to 2006; Sentinel Administrative Services, Inc. (SASI)  President & Chief Executive Officer since 2005; Sentinel Advisors Company (SAC) and Sentinel Administrative Services Company (SASC)  President & Chief Executive Officer 2005 to 2006; Skandia Global Funds - Chief Executive Officer, 1996 to 2004 John Birch (58) Chief Financial Advisor -Chief Operating Officer, since 2005; N/A National Life Drive Officer, since 2008 SASI- Chief Operating Officer, since 2006; Montpelier, VT 05604 SASC  Chief Operating Officer, 2005; State Street Bank, Luxembourg- Head of Transfer agency, from 2004-2005; American Skandia Investment Services, Inc.- Chief Operating Officer, from 1997-2003 Thomas P. Malone (51) Vice President and SASI Vice President, since 2006; Sentinel N/A National Life Drive Treasurer, since 1997; Variable Products Trust  Vice President and Montpelier, VT 05604 Assistant Vice Treasurer, since 2000; SASC  Vice President 1998 to 2006 President, 1990 to John K. Landy (48) Vice President, since SASI- Senior Vice President, since 2006; N/A National Life Drive 2002 Sentinel Variable Products Trust  Vice Montpelier, Vermont 05604 President, since 2004; SASC  Senior Vice President 2004 to 2006; Vice President, 1997 to 2004 Scott G. Wheeler (42) Assistant Vice SASI- Vice President- Fund Accounting & N/A National Life Drive President and Administration since 2007; SASI - Assistant Montpelier, Vermont 05604 Assistant Treasurer, Vice President, 2006-2007; Sentinel Variable since 1998 Products Trust - Assistant Vice President and Assistant Treasurer, since 2004; SASC  Assistant Vice President 1998 to 2006 Lindsay E. Staples (26) Assistant Secretary, National Life- Securities Paralegal, since N/A National Life Drive since 2007 2007; Sentinel Variable Products Trust- Montpelier, Vermont 05604 Assistant Secretary, since 2007; Holman Immigration- Paralegal, 2006-2007; Wilmer Cutler Pickering Hale and Dorr, Paralegal 2004-2006; Saint Michaels College, Student 2000-2004 D. Russell Morgan (52) Chief Compliance Advisor; National Variable Annuity Account N/A National Life Drive Officer, since 2004; II; National Variable Life Insurance Account Montpelier, Vermont 05604 Secretary, 1988-2004  Chief Compliance Officer, since 2004; Sentinel Variable Products Trust  Chief Compliance Officer, since 2004; Secretary, 2000-2005; National Life  Assistant General Counsel, 2001 to 2005; Senior Counsel, 2000 to 2001; ESI  Counsel, 1986 to 2005; Advisor, SFSC, SASC  Counsel, 1993 to 27 Name, Address, Age Position and Principal Occupation(s) During Past Five Public Length of Time Years Directorships Served 2005 Mr. MacLeay is an interested person of the Funds because he is also Chairman, President and Chief Executive Officer of the National Life Holding Company. Mr. Thwaites is an interested person of the Funds because he is also President and Chief Executive Officer of the Advisor and SASI and Chief Executive Officer of SFSC. The officers and Directors of the Company who are employees of National Life or its subsidiaries do not receive any compensation from the Funds. Each Director who is not an affiliate of the Advisor is paid an annual fee of $30,000 plus $2,500 for each meeting attended. From March 2007 to March 2008, the annual fee was $25,000. Prior to March 2007, the annual fee was $20,500. The Lead Independent Director is paid an additional $16,000 annual fee. Each member of the Audit Committee and Governance Committee is also paid $2,000 for each in-person and $500 for each telephone Committee meeting attended, and the chair of each Committee is paid an annual fee of $6,000. Directors are also reimbursed for travel and other out-of-pocket expenses incurred in connection with attending such meetings. The aggregate amount paid, including expense reimbursements, by the Funds during the fiscal year ended November 30, 2007 to the officers and Directors as a group was $665,810. The following table sets forth for the fiscal year ended November 30, 2007 compensation paid by the Company to the Independent Directors and the Chief Compliance Officer of the Funds: Pension or Retirement Benefits Aggregate Accrued as Total Compensation Part of Fund Compensation Name From Company Expense from Company John D. Feerick $56,425 None $56,425 Richard I. Johannesen 1 24,509 None 24,509 Keniston P. Merrill 53,925 None 53,925 Deborah G. Miller 2 53,925 None 53,925 D. Russell Morgan 3 131,427 $37,672 169,099 John Raisian 2 53,925 None 53,925 Nancy L. Rose 2 56,925 None 53,925 Richard H. Showalter, Jr. 2 53,925 None 53,925 Susan M. Sterne 1 59,925 None 59,925 Angela E. Vallot 1, 2 59,925 None 59,925 1 Mr. Johannesen was Chair of the Audit Committee, and Ms. Vallot is Chair of the Governance Committee. Mr. Johannesen retired as of March 15, 2007 and Ms. Sterne was appointed Chair of the Audit Committee. 2 As of November 30, 2007, the total amount of deferred compensation (including interest) payable to or accrued for Ms. Miller is $152,551, for Mr. Raisian is $53,752, for Ms. Rose is $25,148, for Mr. Showalter is $197,263, and for Ms. Vallot is $272,008. 3 Mr. Morgan was also reimbursed out-of-pocket business expenses. Share Ownership. Information relating to each Directors share ownership in the Funds as of December 31, 2007 is set forth in the chart below. Information is not provided for the Sustainable Core Opportunities and Sustainable Emerging Companies Funds, because they were first offered on April 4, 2008. The dollar ranges are as follows: A. None B. $1 to $10,000 C. $10,001 to $50,000 D. $50,001 to $100,000 E. Over $100,000 For purposes of the chart below, the Funds are designated as follows BL  Balanced Fund IE  International Equity Fund CG  Capital Growth Fund MC  Mid Cap Growth Fund CM  Conservative Allocation Fund MM  U.S. Treasury Money Market Fund 28 CS  Common Stock Fund MV  Mid Cap Value Fund GE  Georgia Municipal Bond SC  Small Company Fund GL  Growth Leaders Fund SD  Small/Mid Cap Fund GS  Government Securities Fund SM  Short Maturity Government Fund HY 3 - High Yield Bond Fund Name Fund All Funds Interested Directors: Thomas H. MacLeay 1, 2 CG-E CS-E E GS-E IE-E MC-E MM-B SC-E Christian W. Thwaites 1, 2 GL-C CS-E E GS-E IE-E MC-C MM-C SC-E SD-B Independent Directors: John D. Feerick CS-E IE-E E MC-D SC-E Keniston P. Merrill MM-E E Deborah G. Miller 2 CS-C MC-D E SM-D John Raisian 2 GL-C MV-C D CS-C SC-C Nancy L. Rose CS-B MC-B C IE-B SM-B SC-C HY-B Richard H. Showalter 2 CS-D GS-C E MC-C IE-C HY-B SC-C Susan M. Sterne CS-C C Angela E. Vallot 2 GL-D MV-C E CS-D GS-C IE-C MC-D SC-C 1 Mr. MacLeay and Mr. Thwaites had indirect ownership positions in the listed Funds through National Lifes 401(k) plan. These positions were included when calculating the dollar ranges shown. 2 These Directors participate in a deferred compensation plan, under which they can designate the deferred compensation to track the performance of one or more Funds. These allocations are included in the above. 3 As of October 3, 2008 all ownership in the High Yield Bond Fund was converted to ownership in the
